Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/263264, filed on 2/19/2019 in which claims1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 6, and 11 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
The examiner notes no claims invokes 35 USC § 112 6th paragraph.
IDS
References cited in the IDS filed on 12/22/2021, 6/10/2021, 6/16/2020, 1/31/2019 have been considered by the examiner.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 11, 12, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al. (US 2018/293381 A1) hereinafter Tseng.
As to claim 1, Tseng teaches an apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor configured to extract a set of scripts from a file (see para. [0041] “ The conversion module 220  may extract scripts from packets associated with a PDF or other Microsoft Office documents.”), the processor configured to concatenate a representation of each script from the set of scripts with a representation of the remaining scripts from the set of scripts to define a script string , the processor configured to extract a plurality of n-gram representations of the script string, each n-gram representation from the plurality of n-gram representations having a set of n-grams, each n-gram from the set of n-grams of each n-gram representation from the plurality of n-gram representations having a size different than a size of each n-gram from the set of n-grams of each remaining n-gram representation from the plurality of n-gram representations (see para. [0042], e.g. one or more extracted featured being an n-gram feature), the processor configured to define a see para. [0042]), the processor configured to provide the feature vector as an input to a neural network to produce an output (see para. [0025] and [0034]), the processor configured to identify, based on the output, a maliciousness classification of the file (see para. [0034] “The trained machine learning model, when applied to a one or more features extracted from a packet, outputs a likelihood of the packet being malicious.”). 
Claim 11 includes similar limitations as claim 1 and thus is rejected under the same rationale as claim 1.
As to claim 4, in view of claim 1, Tseng teaches wherein the maliciousness classification of the file indicates whether the file is malicious or benign (see para. [0048] and [0053] “The MDE 110 determines 340 a probability of maliciousness associated with the packet In an embodiment, the ML module 240 applies a trained Machine learning model to the extracted one or more features in order to determine 340 a probably of maliciousness associated with the received packet. Here, a received packet may be determined 340 to be malicious if a probability of maliciousness associated with the packet is above a threshold. In other embodiment the MDE 110 may additionally recommend an action based on the determined probability of maliciousness. Determining 340 a probability of maliciousness associated with a received packet is further described herein.
As to claim 5, in view of claim 1, Tseng teaches wherein the maliciousness classification of the file classifies the file as a type of malware (see para. [0048] and [0053]). 
As to claim 12, in view of claim 11, Tseng teaches: concatenating a representation of each script from the set of scripts with a representation of the remaining scripts from the set of scripts to define a script string, the generating including generating the plurality of n-gram representations based on the script string (see para. [0042]).
AS to claim 16, in view of claim 11, Tseng teaches wherein the identifying the maliciousness classification of the file includes classifying the file as a type of malware (see para. [0048] and [0053]). 
 As to claim 17, in view of claim 11, Tseng teaches wherein the identifying the maliciousness classification of the file includes identifying the file as malicious or benign (see para. [0048] and [0053]).  
As to claim 18, in view of claim 11, Tseng teaches wherein the generating the plurality of n-gram representations of the set of scripts from the file includes generating 3-gram, 4-gram and 5-gram representations of the set of scripts from the file (see para. [0042]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 2, 6, 7, 9, 10, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, in view of Malisiewicz et al. (US 2018/0137642 A1) hereinafter Malisiewicz.
As to claim 2, in view of claim 1, Tsen does not explicitly teach but Malisiewicz teaches the following limitation(s) - wherein the neural network includes no more than 128 inputs and at least 6 layers (see para. [0096] “The input size or the output size of a layer can be quite large. The input size or the output size of a layer can be n.times.m, where n denotes the width and m denotes the height of the input or the output. For example, n or m can be 11, 21, 31, or more. The channel sizes of the input or the output of a layer can be different in different implementations. For example, the channel size of the input or the output of a layer can be 4, 16, 32, 64, 128, or more. The kernel size of a layer can be different in different implementations. For example, the kernel size can be n.times.m, where n denotes the width and m denotes the height of the kernel. For example, n or m can be 5, 7, 9, or more. The stride size of a layer can be different in different implementations. For example, the stride size of a deep neural network layer can be 3, 5, 7 or more.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tseng and Malisiewicz before him or her, to modify the scheme of Tseng by including Malisiewicz’s machine learning system and its neural network. The suggestion/motivation for doing so 
Claim 6 includes similar limitations as claim 2 and thus is rejected under the same rationale as claim 2.
As to claim 14, in view of claim 11, Tseng does not explicitly teach but Malisiewicz teaches wherein a number of features in the feature vector is no more than 512 (see para. [0096] “The input size or the output size of a layer can be quite large. The input size or the output size of a layer can be n.times.m, where n denotes the width and m denotes the height of the input or the output. For example, n or m can be 11, 21, 31, or more. The channel sizes of the input or the output of a layer can be different in different implementations. For example, the channel size of the input or the output of a layer can be 4, 16, 32, 64, 128, or more. The kernel size of a layer can be different in different implementations. For example, the kernel size can be n.times.m, where n denotes the width and m denotes the height of the kernel. For example, n or m can be 5, 7, 9, or more. The stride size of a layer can be different in different implementations. For example, the stride size of a deep neural network layer can be 3, 5, 7 or more.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tseng and Malisiewicz before him or her, to modify the scheme of Tseng by including Malisiewicz’s machine learning system and its neural network. The suggestion/motivation for doing so would have been to flexibly make the size of input vector and the number of hidden layers to the neural network of variable size/length.
As to claim 15, in view of claim 11, Tseng does not explicitly teach but Malisiewicz teaches wherein the neural network includes no more than 128 inputs and at least 6 layers (see para. [0096] “The input size or the output size of a layer can be quite large. The input size or the output size of a layer can be n.times.m, where n denotes the width and m denotes the height of the input or the output. For example, n or m can be 11, 21, 31, or more. The channel sizes of the input or the output of a layer can be different in different implementations. For example, the channel size of the input or the output of a layer can be 4, 16, 32, 64, 128, or more. The kernel size of a layer can be different in different implementations. For example, the kernel size can be n.times.m, where n denotes the width and m denotes the height of the kernel. For example, n or m can be 5, 7, 9, or more. The stride size of a layer can be different in different implementations. For example, the stride size of a deep neural network layer can be 3, 5, 7 or more.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tseng and Malisiewicz before him or her, to modify the scheme of Tseng by including Malisiewicz’s machine learning system and its neural network. The suggestion/motivation for doing so would have been to flexibly make the size of input vector and the number of hidden layers to the neural network of variable size/length.
As to claim 7, in view of claim 6, Tseng teaches wherein the n-gram representation is a first n-gram representation, the code to cause the processor to define the feature vector includes code to cause the processor to define the feature see para. [0042], e.g. one or more extracted featured being an n-gram feature).
As to claim 9, in view of claim 6, Tseng teaches code to cause the processor to: concatenate a representation of each script from the set of scripts with a representation of the remaining scripts from the set of scripts to define a script string, the n-gram representation of the set of scripts being an n-gram representation of the script string (see para. [0042]). 
As to claim 10, in view of claim 6, Tseng teaches wherein the code to cause the processor to identify a maliciousness classification of the file includes code to cause the processor to classify the file as a type of malware (see para. [0048] and [0053]). 
Claim(s) 3, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, in view of Hsiao et al. (US 2018/0285773 A1) hereinafter Hsiao.
As to claim 3, in view of claim 1, Tseng does not explicitly teach but Hasiao teaches the following limitation(s) - wherein the processor is configured to define the feature vector by providing each n-gram from the set of n-grams of each n-gram representation from the plurality of n-gram representations of the script string as an input to a hash function (see para. [0036] “To convert an N-gram to a feature, the hashing vectorizer 214 inputs the N-gram into a hash function associated with the hashing vectorizer 214. The hash function determines a hash value that serves as an index to a hash "bucket" in an array (or a comparable data structure). The bucket corresponds to a feature; the feature is set to a nonzero value. The hashing vectorizer 214 repeats this process for each N-gram. Hence, if a feature is nonzero, the hash function output the index of the corresponding bucket for at least one N-gram. Conversely, if a feature is set to 0, the hash function did not output the index of the corresponding bucket for any of the N-grams. After the N-grams have been processed in this manner, the hashing vectorizer 214 outputs the features in a vector (or some other data structure). Nonzero-valued features in the vector correspond to buckets to which at least one N-gram mapped, while zero-valued functions correspond to buckets to which none of the N-grams mapped. Determining the features for the N-grams in this manner is helpful because it allows previously unseen N-grams to be projected into a finite, predefined feature space.”). 	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tseng and Hsiao before him or her, to modify the scheme of Tseng by including Hsiao’s machine learning system. The suggestion/motivation for doing so would have been to make an input of consistent length from the N-grams of variable size/length using a hash function.
Claims 13 and 19 include similar limitations as claim 3 and thus is rejected under the same rationale as claim 3.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, in view of Malisiewicz, and further in view of Hsiao et al. (US 2018/0285773 A1) hereinafter Hsiao.
As to claim 8, in view of claim 6, the combination of Tseng and Malisiewicz does not explicitly teach but Hasiao teaches the following limitation(s) - wherein the code to cause the processor to define the feature vector includes code to cause the processor to provide each n-gram from the n-gram representation of the set of scripts as an input to a hash function (see para. [0036] “To convert an N-gram to a feature, the hashing vectorizer 214 inputs the N-gram into a hash function associated with the hashing vectorizer 214. The hash function determines a hash value that serves as an index to a hash "bucket" in an array (or a comparable data structure). The bucket corresponds to a feature; the feature is set to a nonzero value. The hashing vectorizer 214 repeats this process for each N-gram. Hence, if a feature is nonzero, the hash function output the index of the corresponding bucket for at least one N-gram. Conversely, if a feature is set to 0, the hash function did not output the index of the corresponding bucket for any of the N-grams. After the N-grams have been processed in this manner, the hashing vectorizer 214 outputs the features in a vector (or some other data structure). Nonzero-valued features in the vector correspond to buckets to which at least one N-gram mapped, while zero-valued functions correspond to buckets to which none of the N-grams mapped. Determining the features for the N-grams in this manner is helpful because it allows previously unseen N-grams to be projected into a finite, predefined feature space.”). 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497